DETAILED ACTION
		
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 02/14/2022.  Claims 1-4, 6-7, 9-10, 12, 14-15, 17, 20, 23-24, 29, 32 and 37 are pending in this application and have been considered below.  Claims 5, 8, 11, 13, 16, 18-19, 21-22, 25-28, 30-31 and 33-36 are canceled by the applicant.

3.	Applicant’s arguments with respect to claims 1 and 32 and 37 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 12, 14-15, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUBERT et al. (US 20200314828) (hereinafter Schubert) in view of Nagaraja et al (US 10396914) (hereinafter Nagaraja).

    PNG
    media_image1.png
    376
    588
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-8, Schubert discloses an electronic device for wireless communication (see figure 1), comprising processing circuitry (see figure 5 and claim 1) configured to perform control to: 
transmit to or receive from another user equipment (3-5 in figure 1, par 0032) at least one reference signal for a sidelink (par 0009, 0011, 0035); and 
perform beamforming-based sidelink communication with the another user equipment (3-5 in figure 1, par 0032), wherein at least one of a transmission beam and a reception beam for the sidelink communication is determined based on a measurement with respect to the reference signal (par 0009, 0011, 0035).
or a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal.
However, Nagaraja in the same field of endeavor teaches wherein the processing circuitry (see processor 440 and 480 in figure 4) is further configured to determine a beam management mode for the sidelink communication from a predetermined set of beam management modes (abstract, col 13, lines 41-61), and wherein the predetermined set of beam management modes comprises: a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal; or a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal (in claim 1, Nagaraja teaches “receiving, from a base station (BS), a first beam configuration for measuring a first type of RSs from the BS and a second beam configuration for measuring a second type of RSs from the BS, wherein the first beam configuration indicates that at least one type of beam used to transmit the first type of RSs is static during a first set of time periods and the second beam configuration indicates that at least one type of beam used to transmit the second type of RSs varies during a second set of time periods”.  Beam configuration interpreted to be beam management and “first type and second type” to be “first mode and second mode”).  
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “beam configuration” to be “beam management” and “first type and second type” to be “first mode and second mode” respectively within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the beam configuration (beam management) as taught by Nagaraja to modify the system and method of Schubert in order to provide reference signal (RS) measurement for the system (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

	Regarding claims 32 and 37:
As shown in figures 1-8, Schubert discloses a wireless communication method (see a wireless communication in figure 1), comprising: 
transmitting to or receiving from another user equipment (3-5 in figure 1, par 0032) a reference signal for a sidelink (par 0009, 0011, 0035); and 
performing beamforming-based sidelink communication with the another user equipment (3-5 in figure 1, par 0032)
wherein at least one of a transmission beam and a reception beam for the sidelink communication is determined based on measurement with respect to the reference signal (par 0009, 0011, 0035). 
Schubert discloses all of the subject matter as described above except for specifically teaching wherein the method further comprises determining a beam management mode for the sidelink communication from a predetermined set of beam management modes, and wherein the predetermined set of-beam management modes comprises: a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal, and a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal.
However, Nagaraja in the same field of endeavor teaches wherein the method further comprises determining a beam management mode for the sidelink communication from a predetermined set of beam management modes (abstract, col 13, lines 41-61), and wherein the predetermined set of-beam management modes comprises: a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal, and a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal (in claim 1, Nagaraja teaches “receiving, from a base station (BS), a first beam configuration for measuring a first type of RSs from the BS and a second beam configuration for measuring a second type of RSs from the BS, wherein the first beam configuration indicates that at least one type of beam used to transmit the first type of RSs is static during a first set of time periods and the second beam configuration indicates that at least one type of beam used to transmit the second type of RSs varies during a second set of time periods”.  Beam configuration interpreted to be beam management and “first type and second type” to be “first mode and second mode”).  Nagaraja in the same field of endeavor also teaches a non-transitory computer readable program product containing instructions for causing an electronic device to perform a wireless communication method” as recited in claim 37 (see col 3, lines 1-27).
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “beam configuration” to be “beam management” and “first type and second type” to be “first mode and second mode” respectively within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor and beam configuration (beam management) as taught by Nagaraja to modify the system and method of Schubert in order to provide reference signal (RS) measurement for the system (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 2:
Schubert further discloses wherein the processing circuitry is configured to perform control to transmit, on a plurality of beams (see plurality of beams in figure 1), a plurality of reference signals which respectively correspond to the plurality of beams to the another user equipment (3-5 in figure 1, abstract, par 0009, 0011, 0032, 0035).  

Regarding claim 3:
Schubert further discloses wherein the reference signal comprises a sounding reference signal, a sidelink synchronization signal or a sidelink beam management reference signal (par 0009, 0011, 0035).  

Regarding claim 4:
Schubert further discloses wherein the processing circuitry is further configured to perform control to transmit to or receive from the another user equipment at least one of the following information: 
a type of the reference signal (abstract); 
a time-frequency resource position of the reference signal; or 
a beam identification corresponding to the reference signal.  

Regarding claim 12:
Schubert further discloses wherein the reference signal is transmitted using a resource allocated by a base station (par 0004).  

Regarding claim 14:
Schubert further discloses wherein the processing circuitry is configured to perform control to receive the reference signal from the another user equipment (3-5 in figure 1, par 0009, 0011, 0032, 0035)., and the processing circuitry is further configured to perform control to receive at least one of the following information transmitted by a base station: a type of the reference signal (abstract); a time-frequency resource position of the reference signal; and a beam identification corresponding to the reference signal.  

Regarding claim 15:
Schubert further discloses wherein the processing circuitry is configured to perform control to transmit the reference signal to the another user equipment, and the processing circuitry is further configured to: perform control to receive feedback information transmitted by the another user equipment based on the measurement with respect to the reference signal (par 0058); and determine the transmission beam based on the feedback information (par 0058).  



Regarding claim 17:
Schubert further discloses wherein the processing circuitry is configured to perform control to receive the reference signal from the another user equipment (3-5 in figure 1, par 0032), and the processing circuitry is further configured to: 
perform control to perform the measurement with respect to the reference signal (par 0009, 0011, 0035)
determine the reception beam based on the measurement with respect to the reference signal (par 0009, 0011, 0035).  

  Regarding claim 20:
Schubert further discloses wherein the processing circuitry is configured to perform control to periodically transmit, on a plurality of beams, a plurality of reference signals which respectively correspond to the plurality of beams to the another user equipment (3-5 in figure 1, par 0032) (abstract, par 0009-0011, 0035).  

Regarding claim 23:
Schubert further discloses wherein the processing circuitry is configured to perform control to perform measurement with respect to a plurality of reference signals which are periodically transmitted by the another user equipment (3-5 in figure 1, par 0032) on a plurality of beams and which respectively correspond to the plurality of beams (abstract, par 0009-0011, 0035).  


8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Nagaraja as applied to claim 1 above and further in view of KIM et al. (US 20170212206) (hereinafter Kim).

Regarding claim 6:
and/or provide position information of a current user equipment to the another user equipment, and3Docket No. 14535US01 Preliminary Amendmentwherein the determination of at least one of the transmission beam or the reception beam is further based on the position information.
However, Kim in the same field of endeavor teaches wherein the processing circuitry is further configured to perform control to acquire position information of the another user equipment (step S1430 of figure 14 shows that position information being requested and shared between UEs (see UE 1 and Target UE) and/or provide position information of a current user equipment to the another user equipment, and3Docket No. 14535US01 Preliminary Amendmentwherein the determination of at least one of the transmission beam or the reception beam is further based on the position information (par 0021).  

    PNG
    media_image2.png
    435
    677
    media_image2.png
    Greyscale

(par 0250) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 7:
Schubert and Nagaraja disclose all of the subject matter as described above except for specifically teaching wherein the position information comprises longitude and latitude, orientation and speed, and/or wherein the processing circuitry is configured to perform control to broadcast the position information of the current user equipment and/or receive broadcasted position information of the another user equipment.
However, Kim in the same field of endeavor teaches wherein the position information comprises longitude and latitude, orientation and speed, and/or wherein the processing circuitry is configured to perform control to broadcast the position information of the current user equipment and/or receive broadcasted position information of the another user equipment (step S1430 of figure 14 shows that position information being broadcasted between UEs (see UE 1 and Target UE).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use processor as taught by Kim to modify the processor of Schubert in order to provide position information between UEs (par 0250) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


9.	Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Nagaraja as applied to claim 1 above and further in view of Raghavan et al. (US 20190123803) (hereinafter Raghavan).

Regarding claim 9:
 Schubert and Nagaraja disclose all of the subject matter as described above except for specifically teaching wherein the processing circuitry is further configured to perform control to perform a reception beam scan, based on sidelink communication through a current reception beam failing.
However, Raghavan in the same field of endeavor teaches wherein the processing circuitry (240 and 280 in figure 2) is further configured to perform control to perform a reception beam scan, based on sidelink communication through a current reception beam failing (par 0085).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor as taught by Raghavan to modify the system and method of Schubert in order to provide beam scanning for the system (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 10:
 Schubert further discloses wherein the processing circuitry is configured to determine the beam management mode based on stability of the sidelink, and/or wherein the processing circuitry is further configured to perform control to transmit indication information related to the beam management mode to the another user equipment (3-5 in figure 1, abstract, par 0009, 0011, 0032, 0035).



10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Nagaraja as applied to claim 1 above and further in view of SHENG et al. (US 20180092027) (hereinafter Sheng).

Regarding claim 24:
Schubert and Nagaraja disclose all of the subject matter as described above except for specifically teaching wherein the processing circuitry is further configured to perform control to receive indication information indicating a link failure which is transmitted by the another user equipment.
However, Sheng in the same field of endeavor teaches wherein the processing circuitry is further configured to perform control to receive indication information indicating a link failure which is transmitted by the another user equipment (par 0102, 0118-0119, 0479).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use processor as taught by Sheng to (par 0479) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


11.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Nagaraja as applied to claim 1 above and further in view of NAGARAJA et al. (US 20180351611) (hereinafter NAGARAJA 611).

Regarding claim 29:
Schubert and Nagaraja disclose all of the subject matter as described above except for specifically teaching wherein the processing circuitry is further configured to determine a recovery mode for the sidelink communication based on service requirements, wherein the recovery mode comprises one of: a reselect-request recovery mode, a multi-beam mode, or a beam widening mode.
	However, NAGARAJA 611 in the same field of endeavor teaches wherein the processing circuitry is further configured to determine a recovery mode for the sidelink communication based on service requirements, wherein the recovery mode comprises one of: a reselect-request recovery mode, a multi-beam mode (par 0063), or a beam widening mode.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a multi-beam operation (mode) as (par 0063) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KABIR A TIMORY/Primary Examiner, Art Unit 2631